Citation Nr: 0804639	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to May 1987.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from June 2005 and 
November 2005 rating decisions by the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2006, a videoconference hearing was held before the 
undersigned ; a transcript of this hearing is of record.  In 
July 2007, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

In December 2007, the veteran submitted additional evidence 
that was not reviewed by the RO.  This evidence is not 
accompanied by a waiver of RO consideration, permitting the 
Board to consider such records in the first instance.  
However, the Board notes that the evidence (a December 2007 
nerve conduction study and a December 2007 letter from the 
veteran's private physician which notes current findings but 
offers no nexus opinion) addresses matters not in dispute, 
and is not pertinent to the remaining question in this 
matter.  Current disability (CTS) has already been 
established; therefore, the evidence does not have to be 
referred to the RO for review.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

CTS of either wrist was not manifested in service; CTS was 
not manifested in the first post-service year; and the 
veteran's current bilateral CTS is not shown to be related to 
an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for bilateral CTS is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for 
bilateral CTS, the veteran has been advised of VA's duties to 
notify and assist in the development of his claim.  A March 
2005 letter from the RO (prior to the initial adjudication of 
the claim in June 2005) explained what the evidence needed to 
show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The veteran was also advised to submit 
any pertinent evidence in his possession.  Furthermore, in 
March 2006 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was given ample time to 
respond to these letters or supplement the record.  
Thereafter, the claim was readjudicated.  See May 2006 
Statement of the Case.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records (SMRs) and records of pertinent VA 
medical treatment.  (In a November 2007 statement, the 
veteran indicated that he was receiving ongoing treatment at 
the Billings VA outpatient clinic and had tests scheduled at 
the Fort Harrison VA Medical Center.  Notably, he has not 
suggested that any of these medical records pertain to the 
matter of nexus, the question remaining in this case.  
Therefore, the Board is not bound to obtain these records.  
The veteran is advised that if he does obtain any medical 
nexus evidence in the future, such evidence could be a basis 
for reopening the claim.)  Furthermore, in 2007, the Board 
sought a VHA medical advisory opinion from a neurologist.  
The Board notified the veteran of this opinion and provided 
him with a copy of the opinion.  He was notified that he had 
60 days to submit any additional evidence or argument in 
support of his claim.  Subsequently, he submitted additional 
argument and waived RO consideration of the same (see 
November 2007 letter from the veteran), permitting the Board 
to consider such evidence in the first instance.  See 38 
C.F.R. § 20.1304(c) (2007).  The Board is satisfied that the 
RO has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.

II.  Service Connection for Bilateral CTS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service incurrence 
will be presumed for certain chronic diseases, such as 
organic diseases of the nervous system, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran served on active duty in the Navy from May 1979 
to May 1987.  His DD-214 shows that his Military Occupational 
Specialty (MOS) was F-4 Maintenance Technician.  

The veteran's SMRs do not reveal any findings of repetitive 
stress injury.  He did have some hand and finger injuries, 
with a soft tissue injury to the right hand in December 1981, 
trauma to the left hand in February 1982 including fracture 
of the 5th metacarpal, and trauma to the right index finger 
in July 1986.  However, on May 1987 separation examination no 
hand or wrist pathology was noted and the upper extremities 
were normal.   

September 2004 EMG testing showed median nerve injury in both 
wrists consistent with a diagnosis of bilateral mild CTS.  On 
December 2004 VA orthopedic consultation the diagnostic 
impressions were bilateral CTS with possible Guyon's canal 
compromise, right greater than left and bilateral cubital 
tunnel syndrome with subluxing ulnar nerve mostly on the 
right side.  The veteran reported that he had worked as a 
mechanic and welder in the military.  (He also worked as a 
welder after service).  The examiner noted that the veteran's 
history of repetitive motion activity and use of vibratory 
equipment possibly contributed to the carpal and cubital 
tunnel syndromes.  
In his March 2005 claim for service connection, the veteran 
asserts that his CTS is due to the repetitive task duties in 
service.  

In August 2005 the veteran had surgery to repair the right 
CTS and right cubital tunnel syndrome.  In December 2005 he 
had similar surgery on the left wrist.  

On August 2006 VA examination by a Nurse Practitioner (NP), 
the diagnostic assessment was status post CTS repair with 
residual pain and weakness.  The NP found that it was less 
likely than not that the veteran's CTS was due to his 
military service.  The NP noted that the veteran's SMRs were 
silent for complaints of CTS symptoms and that there was a 
discrepancy between the veteran's subjective statements 
regarding symptom onset, with a February 2004 treatment note 
showing that the veteran reported a 10 year history of 
symptoms, and a December 2004 treatment note showing that the 
veteran reported a greater than 20 year history of symptoms.  

At the November 2006 videoconference hearing, the veteran 
testified that during his first enlistment he worked on a 
flight deck maintaining aircraft and during his second 
enlistment he worked as a welder.  He used heavy, vibrating 
equipment as a part of his job.  Following service, he worked 
as a welder for three and a half years, and then worked in 
construction.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA neurologist reviewed the veteran's 
claims folder in September 2007, including the SMRs, the VA 
progress notes, the December 2004 and August 2006 medical 
opinions and the veteran's November 2006 hearing testimony, 
and answered the following question posed by the Board: Based 
on the factual evidence of record, is it as least as likely 
as not (i.e. a 50% or better probability) that the veteran's 
bilateral CTS had its clinical onset in service or is 
causally related to some specific event or incident that 
occurred in  military service?

In answer to this question, the consulting neurologist 
opined:

It is noted that the (veteran's) 
separation medical records do not 
document any symptoms consistent with 
carpal tunnel.  Available VA records 
reveal a possible carpal tunnel history 
obtained in 2003.  There is note of 
tingling and numbness for a period of 10 
years in a note of April 2004which is 
followed by a nerve conduction velocity 
testing which reveals mild bilateral 
carpal tunnel syndrome as well as mild 
bilateral ulnar neuropathies.  The 
initial orthopedic consult in the (VA) 
Hand Clinic done in December 2004 reveals 
a history relating to more than 20 years.  
It is also noted that the (veteran) 
continued to do work as a welder without 
any concerns or complaints until 2003-
2004.  His active service was from 1979 
to 1987.  This marks a gap of about 20 
years between the separation from service 
and onset of symptoms.  Review of records 
and available history does not lead to a 
causal or any specific event or incident 
that occurred in military service for the 
carpal tunnel syndrome.  It is merely 
speculative that the carpal tunnel 
syndrome for which service connection is 
being sought could have been a result of 
the repetitive work done as a welder 
while in service.

It is not in dispute that the veteran's duties in service 
required repetitive tasks, or that he currently has bilateral 
CTS.  However, his SMRs do not show any evidence of CTS at 
any time during service, and on service separation 
examination no hand or wrist pathology was noted and clinical 
evaluation of the upper extremities was normal.  Furthermore, 
there is no evidence of CTS complaints in the year following 
the veteran's discharge.  Consequently, service connection 
for CTS on the basis that such disability became manifested 
in service and persisted is not warranted, and the chronic 
disease presumptive provisions of 38 U.S.C.A. § 1112 [for CTS 
as organic disease of the nervous system] do not apply.

Further, with respect to the etiology of the CTS, the Board 
notes that in a December 2004 opinion, a VA orthopedist 
stated that the veteran's history of repetitive motion 
activity and use of vibratory equipment possibly contributed 
to the carpal and cubital tunnel syndromes.  The 
orthopedist's use of the term "possibly" renders the 
opinion speculative.  Medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Conversely, the August 2006 VA examination report and 
September 2007 VHA advisory opinion are clearly against the 
veteran's claim.  The August 2006 VA examiner found that it 
was less likely than not that the veteran's CTS was due to 
his military service.  The examiner noted that the veteran's 
SMRs were silent for complaints of CTS symptoms and that 
there was a discrepancy between the veteran's subjective 
statements regarding symptom onset, with a February 2004 
treatment note showing that the veteran reported a 10 year 
history of symptoms, and a December 2004 treatment note 
showing that the veteran reported a greater than 20 year 
history of symptoms.  

The VHA expert opined that it would be speculative to say 
that the veteran's CTS is a result of the repetitive work he 
did as a welder in service.  This opinion is based on a 
review of the veteran's entire pertinent medical history, 
including his service medical records, post-service medical 
evidence and hearing testimony as noted above.  The 
consulting expert provided a detailed explanation of the 
rationale for the conclusion reached, as noted above.  
Significantly, the expert noted that review of records and 
available history does not lead to a causal or any specific 
event or incident that occurred in military service.  The 
expert also noted that the veteran continued to work without 
any concerns or complaints until 2003-2004, and that there 
was a 20 year gap between the separation from service and 
onset of symptoms.  The medical opinion in support of the 
veteran's claim did not address/provide an explanation for 
these factors.  In light of the foregoing, the Board finds 
the VHA opinion the most probative and persuasive evidence in 
this  matter.

The Board has also considered the veteran's own statements to 
the effect that his CTS was incurred during his military 
service.  However, because he is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply. 


ORDER

Service connection for bilateral CTS is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


